Title: James Madison to Edward Everett, 7 January 1832
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear sir
                            
                            
                                
                                    Montpellier
                                
                                January 7th. 1831.
                            
                        
                        I have just discovered that in my letter of the 5th I overlooked your inquiry as to the accuracy of Lloyds
                            debates. The accuracy of them is not to be relied on, though the ideas of the speakers, may for the most part be collected
                            from them. The face of the debates shews that they are defective, and desultory, where not revised, or written out by the
                            Speakers. In some instances, he makes them inconsistent with themselves, by erroneous reports of their speeches at
                            different times on the same subject. He was indolent and sometimes filled up blanks in his notes from memory or imagination. I recollect that he put into my mouth, a speech, drawn much from the latter and in
                            its style suited rather to a youthful declaimer than to me in my situation. He finally, became a votary of the bottle and
                            perhaps made too free use of it sometimes at the period of his printed debates. I ought in justice to add, to this notice
                            of his weaknesses, that his intentions were good, and his dispositions amiable. As a Stenographer, he had the reputation,
                            and I beleive, justly of being skilful. The last time I saw him was in Washington during the latter part of my residence
                            there. He informed me he had a great mass of Congressional debates in short hand, which he considered undecypherable by
                            any other than himself. I urged him to write them out, and prepare them for the press, as they would be acceptable to the
                            public and might be profitable to himself. Although he lived a number of years after, it is probable from his habits that
                            my suggestion was not followed. with respectful salutations 
                        
                            
                                James Madison
                            
                        
                    